DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 3 are presently amended. Claim 2 is cancelled. Claims 9-12 are newly added. Claims 1 and 3-12 are presently examined.

Applicant’s arguments regarding the objection to the drawings have been fully considered and are persuasive. The objection of 12/3/2021 is overcome.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/3/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Regarding claim 4, the limitation “an orientation member” (line 14) recites the generic placeholder “member” coupled with the functional language “orientation” without reciting sufficient structure, materials, or acts to perform the claimed function. A review of the specification indicates that the corresponding structure is a rod having a first end that is integral in rotation with the gripping finger and a second end which is fixed to a toothed wheel (page 9, lines 13-16).

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the claim recites the limitation “wherein said first heating module is configured to… provide a uniform direct heating of an entire side surface of the preforms from the… second heating module.” However, applicant’s specification that the heating modules comprise heating elements and reflective surfaces appropriately arranged to maximize heat radiation directed towards the preform” (page 7, lines 1-7). There is no disclosure of one heating module having structure to transfer heat to a different heating module as required by applicant’s claim, let alone a second heating module having a toothed belt located at a half of a length as further required by the claim. Furthermore, applicant’s specification discloses that the second heating unit (equivalent to the claimed module) directly heats only two opposite portions of the side surface of the preform to produce differentiated heating (page 11, lines 10-25, page 12, lines 1-3), which stands in direct contrast to the claim language requiring the heating provided from the second heating module to be uniform direct heating. The claim therefore fails to comply with the written description requirement. Claims 3-12 do not comply with the written description requirement by dependence.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, there is insufficient antecedent basis for the limitation “said first heating modules” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited said first heating module. Claim 10 is indefinite by dependence.

Regarding claim 10, there is insufficient antecedent basis for the limitation “said second heating modules” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited said second heating module.

Regarding claim 11, there is insufficient antecedent basis for the limitation “said first heating modules” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to said first heating module.
There is insufficient antecedent basis for the limitation “said first positions” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to said first position.
There is insufficient antecedent basis for the limitation “said second heating modules” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to said second heating module.
There is insufficient antecedent basis for the limitation “said second positions” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to said second position.

Regarding claim 12, it is unclear whether the limitation “a quantity of teeth” refers to the quantity of teeth of claim 1 or to a new quantity of teeth, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred the quantity of teeth of claim 1.
It is unclear whether the limitation “a 180 degree rotation” refers to the 180 degree rotation of claim 1 or to a new 180 degree rotation, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred the 180 degree rotation of claim 1.

Response to Amendment
Regarding the interpretation under 35 USC 112(f), applicant’s arguments have been fully considered but they are not persuasive since applicant presents no evidence showing that the term “orientation member” is a term that one of ordinary skill in the art would associate with a specific structure, rendering interpretation under 35 USC 112(f) unsuitable.

Regarding the rejections under 35 USC 112(a), applicant’s arguments have been fully considered but they are not persuasive. While the specific instance of language inadequately supported by written description identified in the Office action of 12/3/2021 has been amended, the language of the instant claims remains inadequately supported by the written description.
Furthermore, although no prior art is applied to the instant claims since no prior art teaching the limitation “wherein said first heating module is configured to… provide a uniform direct heating of an entire side surface of the preforms from the… second heating module” was found, the Examiner notes that applicant may consider whether Deemer (US 6,428,735) is applicable to the instant claims, specifically Deemer’s disclosure that a preform is rotated 180° degrees as it passes through the second heating unit (figure 7). It is noted that the claims as currently written do not require that the two opposite portions of the side surface be simultaneously directly heated. Since Deemer teaches 180° rotation it is evident that the portion first heated when the preform enters the second heating module would be opposite the final portion being heated when the preform exits the second heating module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747